Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/239,255 filed 1/3/19. Claims 1-20 are pending with claims 1, 9 and 15 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robshaw et al. US 9,565,022 B1.
Robshaw teaches:
With respect to claim 9, A computer-implemented method, comprising: executing, by a radio frequency identification device (fig. 11; tag 1120) operatively coupled to a processor (fig. 11; IC 1124), a cryptographic module (fig. 11; TKEY 1134); and communicating, by the radio frequency identification 

With respect to claim 10, The computer-implemented method of claim 9, wherein the executing comprises, executing, by the radio frequency identification device, at least one of: an encryption module; a decryption module; a hashing module; a secure hash algorithm module; an advanced encryption standard module; and an elliptic curve digital signature algorithm public key module (col. 17, line 66 – col. 18, line 4).  

With respect to claim 11, The computer-implemented method of claim 9, further comprising: harvesting, by the radio frequency identification device, ambient energy; and powering, by the radio frequency identification device, one or more components of the radio frequency identification device based on harvested ambient energy (col. 6, lines 29-32; col. 8, lines 18-23).  

With respect to claim 13, The computer-implemented method of claim 9, wherein the executing comprises, executing, by the radio frequency identification device, the cryptographicPage 47 of 50 P201700519US01module based on at least one of a data communication signal or sensor data, thereby facilitating improved security of at least one of the data communication signal or the sensor data (col. 21, lines 3-5).  

With respect to claim 14, The computer-implemented method of claim 9, further comprising recording, by the radio frequency identification device, at least one of secured sensor data, secured communication data, secured access history data, or secured critical function data (col. 22, lines 4-7).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robshaw et al. US 9,565,022 B1 in view of Buer US 2006/0085844 A1.
Robshaw teaches:
With respect to claim 1, A device, comprising: a memory (fig. 11; tag memory 1130) coupled to an integrated circuit device having a processor (fig. 11; IC 1124) a cryptographic module (fig. 11; TKEY 1134); and a radio frequency identification device (fig. 11; tag 1120) coupled to the integrated circuit device (fig. 11; IC 112) that communicates with a radio frequency identification reader device (col. 21; lines 10-13) based on the cryptographic module (col. 21, lines 3-28).  

With respect to claim 2, The device of claim 1, wherein the cryptographic module is selected from a group consisting of: an encryption module; a decryption module; a hashing module; a secure hash algorithm module; an advanced encryption standard module; and an elliptic curve digital signature algorithm public key module (col. 17, line 66 – col. 18, line 4).  

With respect to claim 3, The device of claim 1, wherein the integrated circuit device further comprises at least one of: a Benes network; a radio frequency antenna; a radio frequency receiver device; a radio frequency transmitter device; a rectifier device; a power storage device; a power management unit; one or more sensors; or the memory (fig. 11; IC 1124 includes tag memory 1130).  

With respect to claim 4, The device of claim 1, wherein at least one of the radio frequency identification device or the integrated circuit device comprises an energy harvesting component that harvests ambient energy to power at least one of the processor, the accelerator component, or the memory (col. 6, lines 29-32; col. 8, lines 18-23).  



With respect to claim 7, The device of claim 1, wherein at least one of the radio frequency identification device (fig. 11; tag 1120) or the integrated circuit device (fig. 11; IC 1124) comprises the memory (fig. 11; tag memory 1130), and wherein the memory (fig. 11; tag memory 1130) stores a computer executable data logging component executed by the processor that records at least one of secured sensor data, secured communication data, secured access history data, or secured critical function data (col. 22, lines 4-7).   

With respect to claim 15, A system, comprising: a radio frequency identification tag device (fig. 11; tag 1120) having a memory (fig. 11; tag memory 1130) coupled to an integrated circuit device comprising a processor (fig. 11; IC 1124) and a cryptographic module (fig. 11; TKEY 1134); and a radio frequency identification reader device (col. 21; lines 10-13) that communicates with the radio frequency identification tag device (fig. 11; tag 1120) based on the cryptographic module (col. 21, lines 3-28).  

With respect to claim 16, The system of claim 15, wherein the cryptographic module is selected from a group consisting of: an encryption module; a decryption module; a hashing module; a secure hash algorithm module; an advanced encryption standard module; and an elliptic curve digital signature algorithm public key module (col. 17, line 66 – col. 18, line 4).  

With respect to claim 17, The system of claim 15, wherein the integrated circuit device further comprises at least one of: a Benes network; a radio frequency antenna; a radio frequency receiver 

With respect to claim 18, The system of claim 15, wherein at least one of the radio frequency identification tag device or the integrated circuit device comprises an energy harvesting component that harvests ambient energy to power at least one of the processor, the accelerator component, or the memory (col. 6, lines 29-32; col. 8, lines 18-23).  

With respect to claim 20, The system of claim 15, wherein the integrated circuit device (fig. 11; IC 1124) comprises the memory (fig. 11; tag memory 1130), and wherein the memory (fig. 11; tag memory 1130) stores a computer executable data logging component executed by the processor that records at least one of secured sensor data, secured communication data, secured access history data, or secured critical function data (col. 22, lines 4-7).

Robshaw fails to teach:
With respect to claims 1 and 15: an accelerator component that executes a cryptographic module

With respect to claim 8, The device of claim 1, wherein the accelerator component executes the cryptographic module to facilitate at least one of improved processing performance or reduced power consumption associated with the processor.  

However, Buer teaches:
With respect to claims 1 and 15: an accelerator component that executes a cryptographic module (paragraphs 0157, 0175-0178).

With respect to claim 8, The device of claim 1, wherein the accelerator component executes the cryptographic module to facilitate at least one of improved processing performance or reduced power consumption associated with the processor (paragraphs 0157, 0175-0178).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Robshaw to incorporate a cryptographic accelerator, as taught by Buer, thereby allowing cryptographic operations to be performed at a high rate of speed to decrease processing time (paragraph 0175). 

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robshaw et al. US 9,565,022 B1 in view of Buer US 2006/0085844 A1, as applied to claims 1 and 15 above, and further in view of DeBates et al. US 2018/0144232 A1.
The teachings of Robshaw in view of Buer have been discussed above.
Robshaw as modified by Buer fails to teach:
With respect to claims 5 and 19, wherein at least one of the device, the radio frequency identification device, or the integrated circuit device comprises one or more sensors that capture sensor data.  

However, DeBates teaches:
With respect to claims 5 and 19, wherein at least one of the device, the radio frequency identification device (fig. 5; RFID tag 102), or the integrated circuit device comprises one or more sensors (fig. 5; sensors 509; paragraphs 0052-0054) that capture sensor data (fig. 5; sensors 509; paragraphs 0052-0054).  

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robshaw et al. US 9,565,022 B1 in view of DeBates et al. US 2018/0144232 A1.
The teachings of Robshaw have been discussed above.
Robshaw fails to teach:
With respect to claim 12, The computer-implemented method of claim 9, further comprising capturing, by the radio frequency identification device, sensor data.  

However, DeBates teaches:
With respect to claim 12, The computer-implemented method of claim 9, further comprising capturing, by the radio frequency identification device (fig. 5; RFID tag 102), sensor data (fig. 5; sensors 509; paragraphs 0052-0054).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Robshaw to capture sensor data by an RFID tag, as taught by DeBates, as an obvious matter of design choice that allows for the collection of data to enable handling specifics of the item to which the tag is attached (paragraphs 0053-0054).



Contact Information

If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH